Exhibit 10.138

 

 

SIXTH AMENDMENT TO

CONTRACT FOR ALASKA ACCESS SERVICES

 

 

This Sixth Amendment to the CONTRACT FOR ALASKA ACCESS SERVICES is made as of
this 20thday of September, 2006, between SPRINT COMMUNICATIONS COMPANY L. P., a
Delaware Limited Partnership, (hereinafter referred to as “ Sprint ” ) and
GENERAL COMMUNICATIONS, INC. and its wholly owned subsidiary GCI COMMUNICATION
CORP., an Alaska corporation ( together “GCI” ).

 

BACKGROUND

1.     GCI and Sprint entered into a FITH AMENDMENT AND RESTATEMENT TO CONTRACT
FOR ALASKA ACCESS SERVICES (“Agreement”), effective as of January 22nd, 2005.

2.     GCI and Sprint desire to amend the Agreement by Sixth Amendment to
address changes in term renewal notification and service migration to alternate
provider.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, GCI and Sprint agree as follows:

 

1.

The following language of Paragraph 3, TERM., shall be deleted:

 

The term shall be automatically extended for two (2) one (1) year periods
through and including March 31, 2009, unless either Party elects to cancel the
renewal by providing written notice of non-renewal at least one hundred eighty
(180) days prior to the commencement of any renewal period.

 

And replaced with:

 

The term shall be automatically extended for two (2) one (1) year periods
through and including March 31, 2009, unless either Party elects to cancel the
renewal by providing written notice of non-renewal at least ninety (90) days
prior to the commencement of any renewal period.

 

In the event Sprint elects to cancel the renewal, GCI agrees to provide a timely
transition of Traffic Services to Sprint’s specified alternate Alaska Service
Provider.

 

Page 1 of 2





2.

This Amendment together with the Fifth Amendment and Restatement of the CONTRACT
FOR ALASKA ACCESS SERVICES is the complete agreement of the parties and
supersedes all other prior contracts and representations concerning its subject
matter. Any further amendments must be in writing and signed by both parties.
      

 

IN WITNESS WHEREOF, the parties hereto each acting with proper authority have
executed this Amendment on the date indicated below.

 

SPRINT COMMUNICATIONS COMPANY L.P.

 

By: /s/ Gary Lindsey

 

Printed Name: Gary Lindsey

 

Title: Director Access Solutions

 

GCI COMMUNICATION CORPORATION

 

By: /s/ Richard Westlund

 

Printed Name: Richard Westlund

 

Title: Sr. VP Network Access Service

 

Page 2 of 2

 

 